Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The disclosure is objected to because of the following informalities: 
On p.20, line 15, “ Providing a cement slurry” (correcting the typo).
On p.20, lines 32-33 “Because it uses less water and has a higher density, cracked mortar requires overall less equipment” (correcting the typo).
On p.29, line 30 “such as [[sire]] wire line operations” (correcting the typo).
On p.33, line 11 “provide communication [[form]] from inside” (correcting the typo).
On p.33, lines 20-21 “the next valve  providing communication between the inside” (correcting the typo).
Appropriate correction is required.

Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim (and containing informalities as below), but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Objections
Claims 11 and 14 are objected to because of the following informalities:  
Claim 11 should recite “wherein the mortar slurry is preceded by a solution comprising
The language in claim 14 has multiple typographical errors and is unclear because of the roundabout phrasing.  Claim 14 may instead be Amended to recite “The method of claim 1 wherein a hydrostatic head of the mortar slurry in the wellbore provides sufficient pressure to force  propagation of the fracture. ” (adding a space in “claim1”; adding a period; and rephrasing the language as suggested as in Specification, p.11, lines 9-12).
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 4 recites “wherein the mortar slurry is followed by a slurry of a fracturing fluid containing proppant and not containing hydraulic material.”
This limitation does not match any statements in the Specification.  As best understood, it appears claim 4 may be referencing p.23, lines 7-10, stating “In this instance, when sufficient cement has been forced into a fracture, a slug of gelled proppant containing fluid could be put into the casing, followed by a spacer of fluids without proppant, then an acid slug.”  
However, it is unclear what, exactly, is being referred to by “a slurry of a fracturing fluid […] not containing hydraulic material” in claim 4.  For example, does this perhaps mean a non-aqueous or oil-based slurry?  Or, does this perhaps mean a dry slurry with a gaseous carrier fluid?  It is unclear because there is no corresponding language to explain the limitation.  While there are multiple possible interpretations, none of them are actually disclosed with sufficient specificity to put one of ordinary skill on sufficient notice what is and is not covered by the claim.  See also MPEP 2173.05(i) Negative Limitations.
Accordingly, claim 4 is rendered Indefinite, because it is unclear what “not containing hydraulic material” means.
Furthermore, while there is a presumption that an adequate Written Description of the claimed invention is present in the Specification as filed, a question as to whether a Specification provides an adequate Written Description may arise in the context of an original claim.  See MPEP 2163.03 Typical Circumstances Where Adequate Written Description Issue Arises.
In this case, because there is no corresponding language in the Specification to explain “a slurry of a fracturing fluid […] not containing hydraulic material” in claim 4, it also appears that this limitation lacks an adequate Written Description.  For example, even if this were to be construed to mean a non-aqueous or oil-based slurry, or instead construed to mean a gaseous carrier fluid, then there would still be no description of non-aqueous or oil-based fracturing fluids in the current disclosure.  Applicant otherwise 
None of these descriptions actually states what not-“hydraulic material” is being used.  Accordingly, it further appears that this limitation lacks an adequate Written Description to demonstrate possession of the claimed invention to one of ordinary skill.
For examination purposes, claim 4 will be read as best understood, i.e., as though excluding water.  However, unless Applicant can demonstrate what fluid, exactly, is being referred to, it appears Applicant should simply cancel this limitation (“wherein the mortar slurry is followed by a slurry of a fracturing fluid containing proppant ”). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 4-13, and 15 are rejected under 35 U.S.C. 103 as obvious over Fonseca Ocampos (“Fonseca”) (2016/0341022) in view of Alvarez (2013/0062072).
Regarding independent claim 1, Fonseca discloses A method to provide a plurality of fractures in a subterranean formation (abstract “create a fracture in the subterranean formation”), the method comprising: 
providing a wellbore in the subterranean formation ([0013] “The methods of treatment described herein may be useful for fracturing, re-fracturing, or any other treatment in which conductivity of a fracture or wellbore is desired”); 
providing a casing in the wellbore (e.g., [0013] “tube diameter of up to about 125 mm”); 
providing communication between an inside of the casing and the subterranean formation at a plurality of locations along the length of the wellbore (e.g., [0013] “through perforations”); 
providing a mortar slurry within the casing (e.g., [0013] “The mortar slurry (liquid phase and solid phase or both or partials of both) may be […] placed into the subterranean formation”); 
initiating a plurality of fractures from the plurality of locations (e.g., [0013] “at a pressure sufficient to create a fracture in the subterranean formation”; this would flow through each of the “perforations”); and 
propagating the plurality of fractures by adding mortar slurry to the wellbore ([0013] “The mortar slurry (liquid phase and solid phase or both or partials of both) may be prepared (e.g., "on the fly" or by a pre-blending process) and placed into the subterranean formation at a pressure sufficient to create a fracture in the subterranean formation”); 
wherein a pressure inside the casing within the subterranean formation is above a fracture opening pressure while the plurality of fractures is propagating (by virtue of fracturing physics, because otherwise the fracturing fluid would not flow out of the casing into the propagating fracture based on the pressure difference; also note [0013] “Once at least one fracture has been created in the .
However, Fonseca fails to disclose a horizontal wellbore (or a vertical wellbore). 
Nevertheless, Fonseca does not describe a preferred well type, and thus Fonseca appears to be neutral to either vertical or horizontal wellbores, because both of these well types would have been rather well-known at the time of Fonseca.  For example, Alvarez teaches “stimulating a multi-zone well” (abstract) “When there are multiple or layered reservoirs to be hydraulically fractured” ([0012]) using a wellbore with wellhead having “master fracturing valve” ([0067]) wherein “The wellbore may be completed substantially vertically.  Alternatively, the wellbore may be completed as a deviated wellbore.  In one aspect, the deviated wellbore is completed to have a substantially horizontal portion such that the horizontal portion has a heel and a toe” ([0023]) as in Fig. 1.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fonseca to include a horizontal wellbore, in order to provide a known wellbore type (as in Alvarez) that “may be useful for fracturing, re-fracturing, or any other treatment in which conductivity of a fracture or wellbore is desired” (as in Fonseca) (thereby including:
“providing an essentially horizontal wellbore in the subterranean formation; 
providing a casing in the essentially horizontal wellbore; 
providing communication between an inside of the casing and the subterranean formation at a plurality of locations along the length of the horizontal wellbore”).
Second, the modification is obvious as no more than the use of familiar elements (known mortar fracturing slurry; known horizontal wellbores) according to known techniques (known fracturing) in a manner that achieves predictable results (fracturing a horizontal wellbore to increase oil production).  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).  See MPEP 2143 Examples of Basic Requirements of a Prima Facie Case of Obviousness.
Applicant may note that Fonseca discloses “Treatments using the methods described herein may include stimulation, formation stabilization, and/or consolidation.  Stimulation using the methods described below may involve use of a mortar slurry in place of traditional fluids such as slick water, linear 
Regarding claim 4, Fonseca discloses “After the mortar has hardened in the formation, the fracture could be exposed one more time to a pressure pulse of fluid sufficient to again open the fracture” ([0015]) wherein “The fluid utilized to provide the pressure pulse in this embodiment of the invention could be water, fracturing fluid, a hydrocarbon-based fluid, or a gas such as nitrogen or methane. […] If a liquid is required as the fluid for the pulse, the liquid could be a proppant-containing liquid so that additional proppant is also inserted into newly formed cracks in the agglomerated matrix, or between the rock face of the fracture and the agglomerated matrix” ([0017]).  Accordingly, Fonseca discloses wherein the mortar slurry is followed by a slurry of a fracturing fluid containing proppant and not containing hydraulic material.
Applicant is reminded of the 112 rejections above.
Regarding claims 5 and 6, Fonseca discloses “The methods of treatment described herein may be useful for fracturing, re-fracturing, or any other treatment in which conductivity of a fracture or wellbore is desired” ([0013]) and “After a permeable mortar has formed in the wellbore as a result of the use of a pervious mortar, as a result of cracking of the mortar, or as a result of both, hydrocarbons may be produced from the formation, with the permeable mortar acting to maintain the integrity of the fracture within the formation while allowing the hydrocarbons and other formation fluids to flow into the wellbore” ([0021]).  “Re-fracturing” presumably includes a previous iteration of mortar slurry fracturing through the same perforations.  Accordingly, even if it is found that Fonseca fails to disclose this, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fonseca to include re-fracturing another iteration of mortar slurry fracturing after producing hydrocarbons, in order to provide “conductivity of a fracture or wellbore” as “desired” (thereby including:
(claim 5) wherein existing fractures have previously been provided at a plurality of the plurality of openings prior to initiating the plurality of fractures; and further
(claim 6) producing fluids from the existing fractures prior to initiating the plurality of fractures).
Regarding claim 7, Fonseca discloses “perforations” in the casing ([0013]).

Alvarez teaches “stimulating a multi-zone well” (abstract) “When there are multiple or layered reservoirs to be hydraulically fractured” ([0012]) using a wellbore with wellhead having “master fracturing valve” ([0067]) wherein “The system first includes a pre-perforated tubular body” ([0021]) and “A first set of plugs is placed in holes along the pre-perforated tubular body within the first zone.  The plugs in the first set of plugs are fabricated to substantially dissolve upon contact with an acidic stimulation fluid within a first selected time” ([0024]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fonseca to include a pre-perforated casing (as in Alvarez), and thus wherein the communication between an inside of the casing and the subterranean formation at a plurality of locations along the length of the horizontal wellbore is provided by providing a casing with openings prior to installation of the casing in the wellbore, in order to enable use of plugs placed in the pre-perforated holes that can be desirably dissolved upon contact with an acidic stimulation fluid at the desired time.
Regarding claims 8-10, as in claim 7, Alvarez further teaches “The liner 250 may be interrupted by one or more packers, such as swellable packer 152” ([0080]), referring to “at least one swellable packer element fabricated from a swelling elastomeric material” ([0073]), and that alternatively other “mechanical diverters” such as “straddle packers” are used in the art ([0018]), wherein “It is noted that packers may be placed along the outside of the perforated liner to assist in the diversion” ([0118]). 
It would have been further obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fonseca to include “one or more packers” such as “swellable packer” and/or “straddle packers” (as in Alvarez), in order to “assist in the diversion” of stimulation fluids downhole (as in Alvarez) (thereby including:
(claim 8) providing packers between each of the openings; and further
(claim 9) wherein the packers are swellable elastomeric packers; and/or
(claim 10) wherein the packers are mechanical packers).
Regarding claims 11 and 12, Fonseca fails to disclose preceding with an acid, such as HCl.
an acidic stimulation fluid within a first selected time” ([0024]), and “The acidic fluid may comprise, for example, hydrochloric acid, acetic acid, or formic acid” ([0025]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fonseca to include pre-perforated casing with plugs fabricated to dissolve upon contact with acidic stimulation fluid such as hydrochloric, acetic, or formic acid, and to use the acidic stimulation fluid initially (as in Alvarez), in order to use the acidic stimulation fluid to dissolve the plugs and stimulate the formation (thereby including:
(claim 11) wherein the mortar slurry is preceded by a solution comprising an acid; and further
(claim 12) wherein the acid is selected from the group consisting of: hydrochloric, formic, sulfuric, phosphoric, nitric, or acetic acid, or combinations thereof).
Regarding claim 13, Fonseca discloses “Rates of up to about 12 m3/min may be desirable with through tube diameter of up to about 125 mm and through perforations” ([0013]).  Because this is “through perforations,” this must be performed continuously along the length of the wellbore.  Accordingly, Fonseca discloses wherein fractures are provided at all of the locations along the length of the horizontal wellbore in a continuous operation, as in claim 1.
Regarding claim 15, Fonseca discloses producing hydrocarbons from the formation ([0021] “After a permeable mortar has formed in the wellbore as a result of the use of a pervious mortar, as a result of cracking of the mortar, or as a result of both, hydrocarbons may be produced from the formation, with the permeable mortar acting to maintain the integrity of the fracture within the formation while allowing the hydrocarbons and other formation fluids to flow into the wellbore”).

Claims 2 and 3 are rejected under 35 U.S.C. 103 as obvious over Fonseca in view of Alvarez as in claim 1, and further as evidenced
Regarding claims 2 and 3, Fonseca discloses fracturing with a mortar slurry (abstract) and “Fracture closure pressure can be obtained from specialized test such micro fracs, mini fracs, leak-off test or from sonic and density log data” ([0013]).
However, Fonseca fails to specify a density for the mortar slurry.
Nevertheless, these densities appear to be typical and well-known in the art.  For example, Miano provides evidence that specific gravities of ~2 are ordinary for mortars, stating examples with “the mortar density is 1.9 kg/dm3” (Col. 5, lines 24-25); and “Geoterm high temperature cement of 3.01 g/cm3 density” (Col. 9, lines 24-25).  Similarly, Rayssiguier provides evidence that specific gravities of ~2 are ordinary for mortars, stating “the treatment fluid can be cement slurry (usual density between 1.6 and 2 g/cm3)” ([0004]). 
Although silent to the specific gravities as instantly claimed, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Fonseca to include:
(claim 2) wherein the mortar slurry has a specific gravity of greater than two; and further
(claim 3) wherein the mortar slurry has a specific gravity of between two and 2.5, 
in order to provide a typical and ordinary density for the mortar in Fonseca.  Applicant may note that, after KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process.  See also MPEP 2144.05 Obviousness of Similar and Overlapping Ranges, Amounts, and Proportions.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
The reference to Fast (3,743,017) acknowledges that hydrostatic pressure Ph contributes to the pressure during fracturing (abstract).  However, this reference fail to disclose or teach providing sufficient hydrostatic pressure in order to initiate and propagate fractures.
The other reference to Fonseca (2013/0341024) (cited by Applicant) similarly discloses fracturing with a mortar slurry.  However, this reference does not appear necessary at this time.
The reference to Von Eberstein (2003/0127230) acknowledges that fracturing due to hydrostatic pressure can occur ([0008]).  However, this reference acknowledges this in the context of undesirable fracturing that may occur during drilling operations.
The reference to Todd (2004/0238169) teaches fracturing with a fracturing fluid having a density from 9-19 pounds per gallon (ppg) (abstract), such that “lower wellhead pressures and reduced hydraulic horsepower are required” ([0011]).  However, this reference does not provide sufficient hydrostatic pressure (alone) to propagate fractures.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SUE-AKO whose telephone number is (571)272-9455.  The examiner can normally be reached on M-F 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-24137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANDREW SUE-AKO/Primary Examiner, Art Unit 3674